Hallinan, J.
This is an application on behalf of an infant, now fourteen years of age, for permission to withdraw from an account in her name, amounting to approximately $2,700, the sum of $400. The infant sustained injuries as the result of an accident, and an action to recover therefor was settled and the amount on deposit represents her share of the proceeds of such settlement.
Attached to the application is a bill for dental services amounting to $68 and an estimate of the clothing needs of this fourteen-year-old girl amounts to $348.50. Included in this list are such items as lingerie, skirts, dresses, a suit, a fall coat and a mouton lamb winter coat. The infant’s father is a taxicab driver who wishes the court to believe that he earns only $45 per week. The parents of this infant apparently overlook the fact that the amount which their child recovered was not intended to shift their obligation to support her. The amount she received in *939settlement was paid as compensation for her pain, suffering and incapacity occasioned by the accident, and not to purchase clothes during her minority, which is the obligation of the parents, except under extraordinary circumstances not here present. (DeMarco v. Seaman, 157 Misc. 390.)
The application is, accordingly, denied.